NO. 07-06-0212-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



NOVEMBER 22, 2006



______________________________





ALFRED DELBERT MCCLOY, APPELLANT



V.



MILTON MESSNER, APPELLEE





_________________________________



FROM THE 84TH DISTRICT COURT OF HANSFORD COUNTY;



NO. 4641; HONORABLE WILLIAM D. SMITH, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant Alfred Delbert McCloy perfected this appeal from the trial court’s final summary judgment in favor of appellee Milton Messner.  The clerk’s record was filed on June 22, 2006.  McCloy’s attorney was permitted to withdraw from this appeal on August 1, 2006.  After an extension of time in which to file a brief was granted, McCloy’s brief was due to be filed on or before October 26, 2006.  McCloy did not file his brief, and the deadline was further extended to November 13, 2006, by this Court’s notice of November 3, 2006, notifying him of the defect and directing him to file either his brief or a response reasonably explaining the failure to file a brief with a showing that Messner has not been significantly injured by the delay.  The Court also noted that failure to do so might result in dismissal of the appeal.  To date, McCloy has not responded and the brief remains outstanding.

Consequently, we dismiss this appeal for want of prosecution and failure to comply with a directive of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



Patrick A. Pirtle

      Justice